REASONS FOR ALLOWANCE

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites the limitation “use, at a first time, a first trained machine learning model to compute, based on a first set of one or more historical accesses to the content item between the initial time and the first time, a first probability that the content item will be accessed in the future; maintain, based on the first probability, storage of the content item according to the first data storage scheme; use, at a second time after the first time, a second trained machine learning model different from the first trained machine learning model to compute, based on a second set of one or more historical accesses to the content item between, a second probability that the content item will be accessed in the future relative to a second reference time that is after the second set of one or more historical accesses have occurred, the second trained machine learning model trained to compute probabilities on the basis of a different time horizon from a time horizon on which the first trained machine learning model is trained; switch, based on the second probability, the content item from being stored according to the first data storage scheme to being stored according to a second data storage scheme, wherein the first machine learning model is again used at a third time after the second time in connection with determining whether to switch the content item from being stored in the second data storage scheme to a different data storage scheme”
Said limitation is taught by the specification of the instant application as originally filed at least at [FIGs. 5 & 6 and P. 0050, 0096, 0099-0100].  Said limitations, in combination with the other recited limitations of claim 1, are not taught or suggested by the prior art of record.
The closest prior art of record includes: 
Pendharkar et al. (U.S. Patent No. 11137926) which teaches using historical accesses from a previous time window to generate an access model, which predicts the number of accesses to an object in a future time window, moving the object to a different storage tier based on the prediction, and inputting historical accesses of a different time window to update the access model but does not teach using the access models to calculate the probability of an object being accessed, reusing the original access model to determine whether to move the object back to its original storage tier.
Barker et al. (U.S. Patent No. 11210133) which teaches determining load models for different storage environments, and using the load models to prediction a future access load, and using the prediction to move workload data from one environment to another but does not teach training the load model for a first environment using the access history of the workload data during a first time window, and training the load model for a second environment using the access history of the workload data during a later time window, and generating the probability of the workload data being accessed using the load models 
Claims 2-5 depend from claim 1, and are considered allowable for at least the same reasons as claim 1. Claims 6 and 20 contain similar limitations to claim 1, and are considered allowable for at least the same reasons as claim 1. Claims 7-19 depend from claim 6, and are considered allowable for at least the same reasons as claim 6. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pages 11-12, filed 6/6/2022, with respect to claims 1, 6 and 20 have been fully considered and are persuasive.  The 112(a) rejection of claim 1, and 112(b) rejection of claims 6 and 20 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE WU whose telephone number is (571)272-0257. The examiner can normally be reached 11a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE WU/            Examiner, Art Unit 2133